Citation Nr: 1210293	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-38 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and mental disorder.

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for a bilateral eye disorder, claimed as diabetic retinopathy.

6.  Entitlement to service connection for neuropathy of the bilateral upper extremities, claimed as due to diabetes mellitus.

7.  Entitlement to service connection for neuropathy of the bilateral lower extremities, claimed as due to diabetes mellitus.

8.  Entitlement to service connection for a heart disorder, claimed as due to diabetes mellitus.  

9.  Entitlement to service connection for hypertension, claimed as due to diabetes mellitus.  

10.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in November 2006 and August 2008, which denied the claims.  

The Board notes at this juncture that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Veteran initially filed a claim for service connection for bilateral hearing loss, a bilateral eye disorder, and a mental disorder in a February 2006 VA Form 21-4138.  A November 2007 VA Form 21-4138 was accepted in lieu of a VA Form 9 on those issues, which had been denied in the November 2006 rating decision.  The November 2007 VA Form 21-4138 also was a new claim for entitlement to service connection for PTSD, diabetes mellitus, neuropathy of the bilateral upper and lower extremities, erectile dysfunction, hypertension, a heart condition, bilateral diabetic retinopathy, and tinnitus.  The Veteran perfected an appeal concerning those issues as well, which had been denied in an August 2008 rating decision.  In light of the foregoing, and given the decisions in Clemons and Brokowski, the claims for a mental disorder and PTSD, and the claims for a bilateral eye disorder and bilateral diabetic retinopathy, have been recharacterized as reflected on the title page.  

The Veteran presented testimony on all issues except entitlement to service connection for bilateral hearing loss before a Decision Review Officer (DRO) in September 2010.  A transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate any of the claims on appeal.  

In a May 2010 VA Form 21-4138, the Veteran requested the RO to obtain his treatment records from the Dallas VAMC dated between January 2007 and May 2010.  There is no indication that the RO made any effort to obtain any outstanding VA treatment records.  This is important given the fact that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is also important given the fact that review of the claims folder reveals that VA treatment records from this facility were last obtained in May 2006.  

In addition to the foregoing, review of the claims folder reveals that the Veteran reported that he was going to apply for benefits from the Social Security Administration (SSA) on several occasions.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran treatment records from the Dallas VAMC, dated since May 2006.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


